DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 2-4 are improperly shaded.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 34-35 are objected to because of the following informalities:  Claim 34 recites “using to this” instead of “using this to” at ll. 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case the specification fails to provide specific support for an adapter that adapts to every measure of catheter used.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case the specification fails to provide support for the meaning of “necessary hardware”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the device intervention" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the training of the intervention" in ll. 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the behavior of tissues and anatomical structures" in ll. 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the phantom support" in ll. 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the intervention procedure" in ll. 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the level of the target structure" in ll. 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the data" in ll. 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the visualization" in ll. 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the information" in ll. 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user" in ll. 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the behavior" in ll. 2-3.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the human body" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the skin" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the circulation of a fluid" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the adapter" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the back cover of a catheter" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “adapting to every measure of catheter used in real situations”. This recitation is indefinite because it fails to provide an objective measure of the specific catheters being claimed. 
Claim 7 recites the limitation "the sensory capsule" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the contact of the phantom detection means" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the tip of the intervention device" in ll. 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the circuit" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the position of the puncture instrument" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the first and second parts of the simulation assembly" in ll. 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the characteristics" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the patient" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the user" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the performance" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the simulated procedure" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the simulation" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the users" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the instantaneous feedback information" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the training process" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the historical information" in ll.3-4.  There is insufficient antecedent basis for this limitation in the claim.
21 recites the limitation "the training sessions" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the binding" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the right binding" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the beginning of the puncture procedure" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the position and movement" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the manner" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the measured data" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the sending" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the measurements" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the right way" in ll. 5.  There is insufficient antecedent basis for this limitation in the claim.
The term "the right way" in claim 28 is a relative term which renders the claim indefinite.  The term "the right way" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in This is a subjective term that renders the claim indefinite because without an objective standard it is impossible to ascertain the metes and bounds of what is considered “the right way” from one person to another.
Claim 29 is indefinite because it is dependent upon itself. It is unclear whether the claim is intended to depend from claim 1 or from another preceding claim. For the purposes of prior art examination the claim has been interpreted to depend from independent claim 1.
Claim 29 recites the limitation "the signal" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the sensors" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the movement and position" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the necessary hardware" in ll. 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The term "the necessary hardware" in claim 30 is a relative term which renders the claim indefinite.  The term "the necessary hardware" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without an objective definition of what the system requires it is impossible to ascertain the metes and bounds of the claim.
33 recites the limitation "the user" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the user" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the training process" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the electronic equipment" in ll. 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the feedback information" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the intervention device angle" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0168618
US 2004/0009459

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY-DARYL FLETCHER/           Primary Examiner, Art Unit 3715